PER CURIAM.
The summary judgment of the Law Division which declared that plaintiff Marilyn R. Lilly was entitled to personal injury protection benefits under a policy of insurance issued by defendant Prudential Insurance Company (more properly referred to as Prudential Property and Casualty Insurance Company) is affirmed substantially for the reasons expressed by Judge Menza in his written opinion which is reported as Lilly v. Prudential Insurance Company, 246 N.J.Super. 357, 587 A.2d 672 (Law Div.1990).